Citation Nr: 0431496	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
herniated nucleus pulposus at L4-L5, with chronic low back 
pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from September 1977 to July 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) - which, in relevant part, granted service 
connection for a low back disability and assigned an initial 
10 percent rating.  The veteran appealed for a higher initial 
rating.

Since the veteran is requesting a higher initial rating for 
his disability, the Board has recharacterized this issue as 
involving the propriety of the initial rating in light of the 
important distinction noted in Fenderson v. West, 12 Vet. 
App. 119 (1999).

Unfortunately, however, the Board cannot yet issue a decision 
in this appeal because further development of the evidence is 
required.  So for the reasons discussed below, the Board is 
remanding the case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you 
if further action is required on your part.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See, too, 38 U.S.C.A. § 5103A(d) (West 2002).



When service connected in the July 2002 RO decision at issue, 
the veteran's low back disability was rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, for intervertebral disc syndrome 
(IVDS).  He had been provided a VA examination of his lumbar 
spine in May 2002.  But the report of that examination does 
not contain sufficient information to determine the severity 
of his low back disability according to the revised 
standards.  These changes, incidentally, occurred during the 
pendency of his appeal.

The rating criteria in effect for evaluating disabilities 
under 38 C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") 
initially were revised effective September 23, 2002, then 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim 
criteria").  They even more recently were revised effective 
September 26, 2003, at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5293 to DC 5243.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 38 
C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").  The new 
criteria, for example, require reporting the veteran's lumbar 
motion in all 6 directions and commenting on the presence or 
absence of incapacitating episodes.  Therefore, he should be 
scheduled for another examination to obtain this important 
information.

Bear in mind, however, that the interim and new criteria - 
even if more favorable to the veteran's claim for a higher 
initial rating, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
See, too, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also 
see 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-
2000 (Apr. 10, 2000).

Finally, the Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of this law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).



The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom, him or VA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The claims file contains a statement signed by the veteran in 
April 2002 indicating that he was informed of the VCAA and 
that he completed authorizations for the RO to obtain records 
from health care providers.  The claims file must contain a 
record of the VCAA notification given to the veteran to 
determine if the notification was sufficient for purposes of 
compliance with this law.   See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (VCAA notice is sufficient when the 
veteran is notified of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board.)  A VCAA 
letter must be issued to correct this procedural due process 
problem before the Board can decide this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error); see also Charles, 16 Vet. App. at 374 
(requiring that the Board identify documents in file 
providing notification that complies with the VCAA).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide the complete 
names, addresses, and dates of any 
additional sources of treatment (VA, 
private or other) that he has received 
since service for his low back 
disability.  This is not meant to include 
treatment records already on file.  And 
after obtaining any necessary 
authorization, the RO should contact the 
sources identified and obtain copies of 
the records in their possession in 
accordance with 38 C.F.R. § 3.159.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

*This includes requesting that the 
veteran submit all relevant evidence and 
information in his possession.

3.  Following the receipt of any 
additional records, the veteran should be 
afforded another VA examination to 
determine the current severity of his low 
back disability.  In addition to 
addressing the range of motion of the 
lumbar spine, the examiner is requested 
to specifically address the extent, if 
any, of functional loss of use of the 
lumbar spine due to pain/painful motion, 
weakness or premature fatigability, 
incoordination, limited or excess 
movement, etc., including at times when 
the veteran's symptoms are most prevalent 
- such as during flare-ups or prolonged 
use.  And if possible, these findings 
should be portrayed in terms of degrees 
of additional loss of motion.

The examining physician also should 
report the number of incapacitating 
episodes the veteran has experienced, and 
their duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by 
a physician and treatment by a 
physician).

As well, the examining physician should 
arrange for any tests or studies deemed 
appropriate to determine the presence of 
any sciatic neuropathy associated with 
the herniated nucleus pulposus at issue.  
The examiner must comment on the degree 
of attacks (moderate or severe), if they 
are recurrent, and if there is 
intermittent relief.  If the veteran does 
not have attacks, then this finding 
should be stated in the report.  If there 
is evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
the herniated nucleus pulposus should be 
characterized in terms of either 
mild, moderate, or severe.

The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for a 
review of the veteran's pertinent medical 
history.

4.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




